     Case 2:18-cv-00010-JCM-VCF Document 53 Filed 04/17/20 Page 1 of 7



 1    MICHAEL C. MILLS, ESQ.
      Nevada Bar No. 003534
 2    BAUMAN LOEWE WITT & MAXWELL
      3650 N. Rancho Dr., Ste. 114
 3    Las Vegas, NV 89130
      Phone: 702-240-6060
 4    Fax: 702-240-4267
      Email: mmills@blwmlawfirm.com
 5
 6   Attorneys for Defendant,
     Bodega Latina Corporation, dba EI Super
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                           DISTRICT OF NEVADA
10    ISABEL TORRES, individually                         Case No.: 2:18-cv-00010-JCM-VCF
11                Plaintiff,

12                              vs.

13    BODEGA LATINA CORPORATION, d/b/a
      EL SUPER, a Foreign Corporation, DOES
14    1-20 and ROE BUSINESS ENTITIES 1-
      20, inclusive,
15
                  Defendants.
16

17                STIPULATION AND ORDER TO MODIFY THE DISCOVERY PLAN AND
                         SCHEDULING ORDER TO EXTEND THE REMAINING
18                               DISCOVERY PLAN DEADLINES
                                      (SIXTH REQUEST)
19

20                Plaintiff Isabel Torres and Defendant Bodega Latina Corporation, by and through
21    their respective counsel, and pursuant to Local Rule 26-4, stipulate to modify their
22    discovery plan as follows:
23                1.      Plaintiff filed her Complaint on October 18, 2017 in the Eighth Judicial

24    District Court, Case No. A-17-763267-C. Defendant filed their Answer and Jury

25    Demand on November 9,2017. This case was removed to the United States District
26    Court on January 3, 2018.
27                2.      The parties held their F.R.C.P. 26 conference on January 10,2018 and

28    filed their Stipulated Discovery Plan and Scheduling Order on January 16, 2018. In this
                                             STIPULATION AND ORDER
                                                    - PAGE 1 -
      3511828vl
     Case 2:18-cv-00010-JCM-VCF Document 53 Filed 04/17/20 Page 2 of 7



 1   original plan, the parties agreed to the following dates:

 2               Last Day to Amend Pleadings:                    04/18/2018

 3               Expert Disclosure Deadline:                     05/18/2018

 4               Interim Status Report Deadline:                 05/18/2018

 5               Rebuttal Expert Disclosure:                     06/18/2018

 6               Discovery Cut-Off:                              07/17/2018

 7               Dispositive Motions Deadline:                   08/17/2018

 8               Pre-Trial Order:                                09/17/2018

 9               The initial discovery plan was signed by United States Magistrate Cam

10   Ferenbach, January 17,2018.

11               3.    The Parties filed a Stipulation and Order to Extend Discovery Deadlines

12   [First Request] on April 19, 2018. In this plan, the parties agreed to the following dates:

13               Last Day to Amend Pleadings:                    07/17/2018

14               Expert Disclosure Deadline:                     08/16/2018

15               Interim Status Report Deadline:                 08/18/2018

16               Rebuttal Expert Disclosure:                     09/17/2018

17               Last Day to Amend DPSO:                         09/28/2018

18               Discovery Cut-Off:                              10/16/2018

19               Dispositive Motions Deadline:                   11/15/2018

20               Pre-Trial Order:                                10/15/2018

21               The Stipulation and Order to Extend Discovery and Deadlines [First Request

22   was signed by United States Magistrate Judge Cam Ferenbach, April 20,2018.

23               4.    The Parties filed a Stipulation and Order to Extend Discovery Deadlines

24   [Second] on July 26, 2018. In this plan, the parties agreed to the following dates:

25               Last Day to Amend Pleadings:                    07/17/2018 expired
26               Expert Disclosure Deadline:                     11/14/2018

27               Interim Status Report Deadline:                 11/14/2018

28               Rebuttal Expert Disclosure:                     12/17/2018

                                         STIPULATION AND ORDER
                                                - PAGE 2-
     3511828vl
     Case 2:18-cv-00010-JCM-VCF Document 53 Filed 04/17/20 Page 3 of 7



 1               Last Day to Amend DPSO:                        12/27/2018
 2               Discovery Cut-Off:                             01/14/2019
 3               Dispositive Motions Deadline:                  02/13/2019
 4               Pre-Trial Order:                               03/18/2019
 5               The Stipulation and Order to Extend Discovery and Deadlines [Second Request

 6   was signed by United States Magistrate Judge Cam Ferenbach, July 26, 2018.

 7               5.     The Parties filed a Stipulation and Order to Extend Discovery Deadlines

 8   [Third] on November 7, 2018. In this plan, the parties agreed to the following dates:

 9               Last Day to Amend Pleadings:                   11/14/2018 (reopened)
10               Expert Disclosure Deadline:                    12/14/2018
11               Interim Status Report Deadline:                12/14/2018
12               Rebuttal Expert Disclosure:                    01/16/2019
13               Last Day to Amend DPSO:                        01/28/2019
14               Discovery Cut-Off:                             02/13/2019
15               Dispositive Motions Deadline:                  03/15/2019
16               Pre-Trial Order:                               04/17/2019

17               The Stipulation and Order to Extend Discovery and Deadlines [Third Request

18   was signed by United States Magistrate Judge Cam Ferenbach, November 8, 2018.

19               6.    The Parties filed a Stipulation and Order to Extend Discovery Deadlines

20   [Fourth] on January 7,2019. In this plan, the parties agreed to the following dates:

21               Last Day to Amend Pleadings:                   11/14/,Q.Q-1.g (closed)
22               Expert Disclosure Deadline:                    12/14/,Q.Q-1.g (closed)
23               Interim Status Report Deadline:                12/14/2018 (submitted 12/12/18)
24               Rebuttal Expert Disclosure:                    02/15/2019
25               Last Day to Amend DPSO:                        02/27/2019
26               Discovery Cut-Off:                             03/15/2019
27               Dispositive Motions Deadline:                  04/15/2019
28               Pre-Trial Order:                               05/17/2019
                                          STIPULATION AND ORDER
                                                 - PAGE 3-
     3511828vl
     Case 2:18-cv-00010-JCM-VCF Document 53 Filed 04/17/20 Page 4 of 7



 1               The Stipulation and Order to Extend Discovery and Deadlines [Fourth Request

 2   was signed by United States Magistrate Judge Cam Ferenbach, January 7,2019.

 3               7.     The Parties filed a Stipulation and Order to Extend Discovery Deadlines

 4   [Fifth] on February 22,2019. In this plan, the parties agreed to the following dates:

 5               Last Day to Amend Pleadings:                    11/14/.QQ4g (closed)
 6               Expert Disclosure Deadline:                     12/14/.QQ4g (closed)
 7               Interim Status Report Deadline:                 12/14/2018 (submitted 12/12/18)
 8               Rebuttal Expert Disclosure:                     02/15/2019
 9               Last Day to Amend DPSO:                         03/29/2019
10               Discovery Cut-Off:                              04/15/2019
11               Dispositive Motions Deadline:                   05/15/2019
12               Pre-Trial Order:                                06/17/2019

13               The Stipulation and Order to Extend Discovery and Deadlines [Fifith Request

14   was signed by United States Magistrate Judge Cam Ferenbach, February 22,2019.

15               8.     In compliance with Local Rule 26-4, the parties provide the following

16   information regarding the discovery status:

17                      (a)     Discovery Completed pursuant to Fed. R. Civ. P. 26(a):
18               Defendants:

19               Initial Disclosure                              01/10/2018
20               Interrogatories to Plaintiff                    01/15/2018
21               Request for Production to Plaintiff             01/15/2018
22               First Supplemental Disclosure                   02/28/2018
23               Second Supplemental Disclosure                  04/05/2018
24               Third Supplemental Disclosure                   04/17/2018
25               Fourth Supplemental Disclosure                  05/14/2018
26               Fifth Supplemental Disclosure                   06/25/2018
27               Sixth Supplemental Disclosure                   06/25/2018
28               Plaintiff Isabel Torres' Deposition taken       07/24/2018
                                            STIPULATION AND ORDER
                                                   - PAGE 4-
     3511828vl
     Case 2:18-cv-00010-JCM-VCF Document 53 Filed 04/17/20 Page 5 of 7



 1               Independent Medical Examination               09/13/2018
 2               Seventh Supplemental Disclosure               10/18/2018
 3               Eighth Supplemental Disclosure                10/29/2018
 4               Joint Interim Status Report                   12/12/2018
 5               Ninth Supplemental Disclosure                 12/14/2018
 6               Initial Designation of Expert Witnesses       12/14/2018
 7               Second Request to Produce Documents           12/21/2019
 8               Tenth Supplemental Disclosure                 02/15/2019
 9               Eleventh Supplemental Disclosure              02/22/2019
10               Twelfth Supplemental Disclosure               04/15/2019
11               Thirteenth Supplemental Disclosure            04/24/2019
12               Plaintiffs:
13               Initial Disclosure                            01/17/2018
14               First Supplemental Disclosure                 01/26/2018
15               Second Supplemental Disclosure                01/29/2018
16               Plaintiffs Answers to Interrogatories         02/20/2018
17               Plaintiff's Responses to Request to Produce   02/20/2018
18               Third Supplemental Disclosure                 02/07/2018
19               Request for Admissions to Defendant           04/02/2018
20               Interrogatories to Defendant                  04/02/2018
21               Request for Production to Defendant           04/02/2018
22               Fourth Supplemental Disclosure                04/16/2018
23               Fifth Supplemental Disclosure                 04/19/2018
24               Sixth Supplemental Disclosure                 05/24/2018
25               Seventh Supplemental Disclosure               05/29/2018
26               Eighth Supplemental Disclosure                06/07/2018
27               Ninth Supplemental Disclosure                 06/12/2018
28               Tenth Supplemental Disclosure                 08/16/2018
                                          STIPULATION AND ORDER
                                                 - PAGE 5-
     3511828vl
     Case 2:18-cv-00010-JCM-VCF Document 53 Filed 04/17/20 Page 6 of 7



 1               Eleventh Supplemental Disclosure                 08/27/2018
 2               Twelfth Supplemental Disclosure                  08/27/2018
 3               Thirteenth Supplemental Disclosure               10108/2018
 4               Joint Interim Status Report                      12/12/2018
 5               Fourteenth Supplemental Disclosure               12/14/2018
 6               Initial Designation of Expert Witnesses          12/14/2018
 7               Responses to Second Request to Produce           01/23/2019
 8                      (b)    Discovery that remains to be completed:

 9                      There is no discovery left to be completed. The court decided Defendant's

10               Dispositive Motion on March 16,2020. The operative Discovery Plan and

11               Scheduling Order required that the Joint Pre-Trial Memorandum be completed 30

12               days from that date, namely April 15, 2020.
13                      (c)    Reasons why discovery was not completed:

14                      The parties believe that they will be able to better narrow the issues for

15               trial if they are able to meet and review each other's submissions and evidence

16               and make decisions. However, the parties have been unable to meet due to the

17               COVID-19 restrictions imposed by the Governor. The extension will allow the

18               parties to meet, discuss and provide more preparation as they submit their Joint
19               Pre-Trial Report.

20               (d)    Proposed Schedule:

21               The parties propose a 30-day extension to file their Pre-Trial Report.

22               Those dates will be:

23               Last Day to Amend Pleadings:              11/14/2018     (closed)
24               Expert Disclosure Deadline:               12/14/2018    (closed)
25               Interim Status Report Deadline:           12/14/2018    (submitted 12/12/18)
26               Rebuttal Expert Disclosure:               02/15/2019     (closed)
27               Last Day to Amend DPSO:                   03/29/2019    (closed)
28               Discovery Cut-Off:                        04l15l2019    (closed)
                                           STIPULATION AND ORDER
                                                  - PAGE 6-
     3511828vl
     Case 2:18-cv-00010-JCM-VCF Document 53 Filed 04/17/20 Page 7 of 7



 1               Dispositive Motions Deadline:                     05/15/2019         (closed)
 2               Pre-Trial Order:                                  05/15/2020
 3               (If dispositive motions are filed, the deadline for the filing of the joint pre-trial order will be

 4               suspended until 30 days after decision on the dispositive motions or further court order.)

 5                                                   CONCLUSION

 6               For the foregoing reasons, the parties herein respectfully request this Honorable

 7   Court to Modify the Discovery Plan and Scheduling Order to allow the parties to submit
 8   their Joint Pre-Trial Report up to and including Mary 15, 2020.

 9               Approved as to form and content:
10   Dated this 15th day of April 2020.                         Dated this 15th day of April 2020.
11   RICHARD HARRIS LAW FIRM                                    BAUMAN LOEWE WITT & MAXWELL
12
13   /s/ Christian Z. Smith                                    /s/ Michael C. Mills

14   CHRISTIAN Z. SMITH, ESQ.                  MICHAEL C. MILLS, ESQ.
     Nevada State Bar No. 008266               Nevada Bar No. 003534
15   801 S. Fourth Street                      3650 N. Rancho Dr., Ste. 114
     Las Vegas, NV 89101                       Las Vegas, NV 89130
16   Phone: 702-444-4444                       Phone: 702-240-6060
     Fax: 702-444-4455                         Fax: 702-240-4267
17   Attorneys for Plaintiff,                  Counsel for Defendant,
     Isabel Torres                             Bodeqa Latina Corporation
18
                        IT IS HEREBY ORDERED that the Joint Pretrial Order is due May 15, 2020.
19                                                                    If dispositive motions are filed, the deadline
                                                                      for filing the joint pretrial order will be suspended until 30
20                                                       ORDER        days after decision on the dispositive motions or further
                                                                      court order.
21               IT IS SO ORDERED.

22

23
                                 UNITED STATES DISTRICT COURT JUDGE,
24                               UNITED STATES MAGISTRATE JUDGE
25
                                          April 15, 2020
26                               DATED: ___________

27

28
                                               STIPULATION AND ORDER
                                                      - PAGE 7-
     3511828vl
